DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the surface of the housing" in the seventh line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 18 – 20 depend from claim 17 and are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5 – 7, 10, 13 – 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0160816 to Venkatraman et al. (hereinafter referred to as Venkatraman).
	In regard to claim 1, as shown in figure 1, Venkatraman discloses a filter (28) capable of being installed into a housing that has a gasket that compresses and forms a seal with a surface of a housing. The filter (28) includes a filter body (32) made f porous material. The filter (28) includes a gasket (38), as shown in figures 1 and 2, that includes a portion (42) formed around the perimeter of the filter body (32). As shown in figures 4 and 5, a seal is formed on the gasket and positioned to engage a surface of a housing. The seal includes two raised formations of compressible material having different sizes, formed by the sealing protrusion (70) and the unnumbered protrusion inside of the sealing protrusion. 
	In regard to claim 2, as shown in figure 5, the two raised formation of compressible material have different heights relative to a common plane defined by the housing. 
	In regard to claim 5, a first taller raised formation (70) has a width to height ratio that allows for rolling and/or folding of the first taller raised formation under compressive forces from a housing. 

	In regard to claim 7, as shown in figure 5, the first taller raised formation is asymmetrically formed. 
	In regard to claim 10, the claim is only directed to the filter. The structure of the housing does not affect the structure of the filter. 
	In regard to claim 13, the rolling and/or folding of the first taller raised formation (70) is capable of creating an air gap between the two raised formations. 
	In regard to claim 14, each of the two raised formations are capable of forming a seal with a housing surface. 
	In regard to claim 15, as shown in figures 1 and 2, the filter body (32) is formed as a flat panel. 
	In regard to claim 17, as shown in figure 1, Venkatraman discloses a filter housing assembly (10). The assembly includes a housing (12) with an inlet (22) and an outlet (24) for fluid flow. The assembly also includes a filter (28) having a filter body (32) made of porous material. The gasket (38) includes a portion (42) that is formed around the perimeter of the filter body (32). As shown in figures 4 and 5, a seal is formed on the gasket and is positioned to engage a surface of the housing. As discussed above, the seal includes two raised formations of compressible material having different heights relative to a plane. 
	In regard to claim 20, figures 1 and 2 show a filter body (32) having porous material that is folded to create multiple pleats. 
Claims 1, 2, 5, 6, 10, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2008/0041026 to Engel et al. (hereinafter referred to as Engel).
	In regard to claim 1, as shown in figure 7, Engel discloses a filter (3) capable of being installed into a housing. The filter includes a filter body (30) made of porous material (31). A gasket (35) is formed around the perimeter of the filter body (30). A seal is formed on the gasket and positioned to engage a surface of a housing. The seal is shown to include tow raised formations (60, 77) or compressible material having different sizes. 
	In regard to claim 2, the two raised formations (60, 77) of compressible material have different heights relative to a common plane defined by a housing. 
	In regard to claim 5, a first taller raised formation (60) has a width to height ratio that allows for rolling and/or folding of the first taller raised formation under compressive forces from a housing.
	In regard to claim 6, the first taller raised formation (60) can be considered to be structured for movement towards a second shorter raise formation depending on the structure of the housing it is used in.
	In regard to claim 10, the claim is only directed to the filter. The structure of the housing does not affect the structure of the filter. 
	In regard to claim 13, the rolling and/or folding of the first taller raised formation (60) is capable of creating an air gap between the two raised formations. 
	In regard to claim 14, each of the two raised formations (60, 77) are capable of forming a seal with a housing surface. 

	In regard to claim 17, as shown in figures 4 and 5, Engel discloses a filter housing assembly (1). The filter assembly (1) includes a housing (2) with an inlet (20) and an outlet (12) for fluid flow. The filter (3) include a filter body (30) made of porous material (31). A gasket (35) is formed around the perimeter of the filter body (30). A seal is formed on the gasket and positioned to engage a surface of a housing. The seal is shown to include tow raised formations (60, 77) or compressible material having different heights relative to a plane. 
	In regard to claim 20, as discussed in paragraph [0053] of Engel, the porous material (31) is folded to create multiple pleats. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, 8, 9, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman.
	Venkatraman is discussed above in section 6. In regard to claims 3 and 18, Venkatraman does not disclose the relative heights of the two raised formations. In regard to claims 11 and 12, the shorter raised formation is capable of acting as a stop that limits the amount of compressive forces on the taller raised formation by the housing. Venkatraman does not disclose the amount either formation compresses. The amount the shorter formation compresses can be determined by the force exerted by the housing. The amount the taller formation compresses would be determined by its height relative to the shorter formation. There is no evidence the heights of the formations in Venkatraman are critical as long as an effective seal can be formed. In regard to claims 3 and 18, It would have been obvious to choose or optimize the height of the taller formation to be in the range of about 1.25 mm to 10 mm, and the height of the shorter formation to be in the range of about 0.75 mm to 7 mm given formations of this height can form an effective seal with a housing. In regard to claims 4, 11, and 19, it would further have been obvious to choose or optimize the height of the taller formation relative to the shorter formation so that it is about 0.25 mm to 5 mm and/or can compress 20-25% when the shorter formation is compressed 10-15% given formations with these relative heights can form an effective seal with a housing. In regard to claims 8 and 9, Venkatraman does not specifically disclose the width to height ratio of either formation. While the figures are not necessarily to scale, the formations appear to have In re Woodruff, 16 USPQ2d 1934.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773